Citation Nr: 1716077	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  09-28 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a separate compensable rating for left knee instability. 

2.  Entitlement to an initial rating greater than 10 percent for left knee limitation of motion.

3.  Entitlement to an initial rating greater than 20 percent for left knee instability. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army with active duty from June 1977 to June 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This claim was previously before the Board in November 2016, where it was remanded for further development, to include a new VA examination.  The claim has now returned to the Board for further appellate action.

The Board notes that it has expanded the issue of the Veteran's left knee disability to include a separate issue for instability of the left knee as reflected on the title page.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to an increased initial rating greater than 10 percent for left knee limitation of motion and for a rating in excess of 20 percent for left knee instability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the date of service connection, the Veteran's service-connected left knee disability has been manifested by at least moderate lateral instability.



CONCLUSION OF LAW

The criteria for a separate 20 percent rating since date of service-connection for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5257 (2016); VACOGCPREC 23-97. 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his left knee disability meets the criteria for increased and/or separate ratings. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Instead, the Court in Mitchell explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, and less or more movement than is considered normal, weakened movement, excess fatigability, and pain on movement (including swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6  (2016).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104 (a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

A May 2008 rating decision granted service connection for the Veteran's left knee disability, among other things, and assigned a rating of 10 percent effective July 28, 2007 under 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Standard range of motion of a knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 .

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for the appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.

VA General Counsel has held that separate ratings may be assigned in cases where the service-connected knee disability includes both arthritis and instability, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97 (1997). 

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases and the evidence.  Butts v. Brown. 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than the other based on factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwsinski, 2 Vet. App. 625 (1992).  

As noted previously, the Veteran has been rated for a left knee disability since a May 2008 rating decision granted service connection with a 10 percent evaluation effective July 27, 2007, under Diagnostic Code 5260.  Having reviewed all of the evidence of record, lay and medical, the Board finds that for the entire relevant rating period on appeal, the Veteran's left knee disability was also manifested by moderate instability.  

In 1993, the Veteran received surgery on his left knee for a partial anterior cruciate ligament (ACL) tear and medial meniscal suture repair and was subsequently treated with physical therapy.  See post-service treatment records dated April 1993, March 1998.  The Veteran was afforded a VA examination for his left knee in February 2008, where it was recorded that he required a cane for walking and that there was also instability in his left knee.  See February 2008 VA examination.  The Veteran continued to receive treatment for instability in his left knee and was subsequently fitted for a brace in August 2008.  See August 2008 post-service treatment record.  While the January 2013 VA examination does not note instability and only notes the use of a cane, the November 2016 VA examination indicates "moderate" instability of the left knee.  The Board considers this opinion, coupled with the Veteran's lay statements of instability and continued evidence of treatment and use of assistive devices as the most probative evidence of record.  Layno, supra; Bloom v. West, 12 Vet. App. 1985 (1999).  Accordingly, the Board finds that the most probative evidence of record results in a finding that a separate rating under Diagnostic Code 5257 is appropriate, and an evaluation of at least 20 percent is warranted from the date of service connection for the left knee disability. 

The Board notes that while the Veteran has had a meniscectomy which is symptomatic and therefore require consideration of DC 5259, to the extent that the Veteran would be assigned two separate ratings for his left knee instability under Diagnostic Codes 5257 and 5259, this would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  The pain arising out of knee instability associated with the loss of the meniscus under Diagnostic Code 5259 is a symptom of which Diagnostic Code 5257 already contemplates and therefore, an identical symptom would be compensated if two separate ratings were issued under these diagnostic codes.  Accordingly, the Board finds that a 20 percent rating under Diagnostic Code 5257 is warranted as the use of Diagnostic Code 5257 is more favorable in this case as opposed to the maximum rating of 10 percent provided under Diagnostic Code 5259. 

Further separate ratings are not warranted because the previous VA examinations and post-service treatment records do not show left knee anyklosis, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recuvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262, 5263. 





ORDER

Subject to the law and regulations governing payment of monetary benefits, a separate 20 percent rating for left knee instability is granted from the date of service connection for left knee disability. 


REMAND

While the Board sincerely regrets another remand in this case, further development is required before the Board can adjudicate the claim on the merits. 

The Veteran is currently rated at 10 percent disability for a left knee disability under Diagnostic Code 5260.  However, the Board finds that a new VA examination is required in order to assess the current severity of the left knee disability as no range of motion was recorded at the Veteran's November 2016 VA examination due to examiner concerns of increased pain or a fall.  Barr, supra.  The Board notes that the subsequent examination requires testing for pain on both active and passive motion and when weight-bearing and nonweight-bearing, and if possible, range of motion measurements on the opposite undamaged joint in order to comply with Correia v. McDonald, 28 Vet. App. 158 (2016). 

Given the above need for another left knee examination, the Board finds that the Veteran's claim for a separate rating in excess of 20 percent for left knee instability under Diagnostic Code 5257 should also be remanded because the new VA examination may provide additional pertinent evidence as to the severity of the Veteran's instability.  38 U.S.C.A. § 5103A(d) (West 2014).

On remand, the RO should obtain and associate with the record all updated VA  and private treatment records related to the left knee disability.  38 U.S.C.A. § 5013(A)(b) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from November 2016 to present from the Tampa VA Medical Center and associate them with the record.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.

3.  Once any outstanding records have been received, schedule the Veteran for a VA orthopedic examination.  The examiner is to report the range of motion measurements in degrees for both the right and left knees.  In accordance with Correia, the range of knee motion should be tested actively and passively, in weight bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  In providing this explanation, the examiner should consider the Veteran's lay statements regarding his decreased range of motion.

The extent of any weakened movement, excess fatigability and incoordination should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should provide an opinion as to the severity of the Veteran's left knee instability or subluxation. 

All opinions must be supported by a complete rationale.  If the examiner must resort to speculation for any of the requested opinions, an explanation as to why this is so is required.

4.  Then, adjudicate the claims.  If any decision remains unfavorable to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


